Citation Nr: 0511180	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

2.  Entitlement to service connection for chronic respiratory 
disease, to include bronchitis.

3.  Entitlement to an increased evaluation for generalized 
dermatitis and folliculitis, currently rated as 10 percent 
disabling.

4.  Entitlement to an effective date earlier than March 31, 
1998, for the grant of a 10 percent disability rating for 
generalized dermatitis and folliculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals on 
appeal from June 2001, March 2003, and October 2003 rating 
decisions of the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2004, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The issue of entitlement to an increased evaluation for 
generalized dermatitis and folliculitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from a chronic disability manifested by 
chest pain.

3.  The medical evidence does not establish that the veteran 
currently suffers from a chronic respiratory disability, to 
include bronchitis that is related to service.

4.  The veteran was first granted service connection for 
dermatitis by rating decision dated in April 1972 and 
assigned a noncompensable rating.

5.  A claim for an increased rating for dermatitis was denied 
in a rating decision dated in November 1981 that was not 
appealed and is final.

6.  The veteran filed his current claim seeking an increased 
evaluation for his generalized dermatitis and folliculitis on 
March 31, 1999.


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic disability manifested 
by chest pain that is related to his period of active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran does not have a chronic respiratory 
disability, to include bronchitis that is related to his 
period of active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  The criteria for assignment of an effective date earlier 
than March 31, 1998, for the award of a 10 percent rating for 
generalized dermatitis and folliculitis, are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The February 2002 and November 2003 Statements of the Case 
(SOCs), and the March 2003, June 2003, and January 2004 
Supplemental Statements of the Case (SSOCs) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claims for service 
connection for a chronic disability manifested by chest pain 
and a chronic respiratory disability to include bronchitis 
were being denied because the medical evidence did not 
establish that he suffered from any chronic disease 
manifested by chest pain or any chronic respiratory 
disability.  

In addition, the veteran was informed that there was no basis 
for an effective date earlier than March 31, 1998, because 
that was one year prior to the veteran's most recent claim 
being filed.  The SOCs and SSOCs made it clear to the veteran 
that in order to prevail on his claims, he needed to present 
evidence that he has a chronic disability manifested by chest 
pain or a chronic respiratory disability linked to service.  
In addition, to establish an earlier effective date, the 
veteran would need to establish the basis for an earlier 
date.  The RO sent a letter dated in June 2003 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  The RO obtained 
service medical records, VA treatment records, and provided 
several VA examinations.  The veteran has not indicated that 
there is any other evidence available, and more than one year 
has passed since he was notified of what he needed to do for 
his claims to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran filed his 
claim that began the current appellate process in March 1999.  
Thereafter, the claim was denied by rating decision dated in 
June 2001.  

The RO's letter related to the VCAA and the duty to assist 
was sent to the veteran in June 2003, which included the 
issues listed on the title page of this action.  This 
notification was well after the June 2001 rating decision.  
Only after that rating action were promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reflect that the 
veteran suffered bronchitis in service but it resolved.  
There is no indication of heart disease or chest pain shown 
in the service medical records other than that associated 
with the episode of bronchitis.  The veteran's separation 
examination report is normal and shows no residuals of 
bronchitis or any other chronic disability. 

The VA treatment records do not indicate any chronic 
disability that is associated with service and no indication 
of chronic bronchitis or a chronic disability manifested by 
chest pain.

The veteran underwent a VA examination in February 2003.  The 
veteran reported chest pain and claimed repeated treatment 
for respiratory infections since service.  On examination, 
the examiner found no pulmonary hypertension or congestive 
heart failure.  There was no evidence of pulmonary embolism 
or respiratory failure.  The examiner found no malignancy.  
The veteran underwent a pulmonary function test and the 
results were within normal limits.  The veteran's heart was 
normal on X-ray and there was no acute pathology of the chest 
noted.  The examiner indicated a diagnosis of chronic 
respiratory infection that was sinusitis and not related to 
the bronchitis he had in service.  The veteran's lungs were 
clear and his chest X-ray did not show any chronic 
bronchitis.  There was no evidence of a bronchial or 
pulmonary infection and no obstructive or restrictive airway 
disease.  The examiner was unable to find any objective 
evidence of chest pain or a chronic disability manifested by 
chest pain. 

The veteran testified at a hearing before the undersigned 
Active Veterans Law Judge in March 2004.  He testified that 
he had chest pain and bronchitis and respiratory disease 
since he left service.

Based on the above, the Board finds that entitlement to 
service connection for a chronic disability manifested by 
chest pain should be denied because there is not sufficient 
medical evidence establishing that the veteran currently 
suffers from a chronic disability manifested by chest pain.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board finds the VA examination of February 2003 
to be persuasive.  The examiner was unable to find any 
objective evidence of a chronic disability manifested by 
chest pain and unable to diagnosis the veteran with any 
related disability.  Nowhere in the claims folder is there a 
clear diagnosis of a chronic disability manifested by chest 
pain.  Since there is insufficient current medical evidence 
of a chronic disability manifested by chest pain, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
acknowledges that the veteran is complaining of a current 
disability, however, while the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for a chronic disability manifested by chest pain.

Similarly, the Board finds that the medical evidence does not 
establish that the veteran suffers from chronic bronchitis.  
The veteran suffered from bronchitis in service but there was 
no evidence of a chronic condition and the VA examiner did 
not diagnose the veteran with chronic bronchitis.  The chest 
X-ray and the pulmonary function test do not show any active 
disease or any indication of chronic pulmonary disease.  The 
examiner did note chronic sinusitis but indicated her opinion 
that there was no relationship between the bronchitis 
suffered in service and his subsequent chronic sinusitis.  

There is no other evidence of chronic bronchitis or 
suggesting a link between service and any respiratory 
disability.  Since there is no evidence of a link between any 
current respiratory disability and service, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
acknowledges that the veteran is complaining of a current 
disability, however, while the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu, 2 Vet. 
App. 492 (1992).  Service connection is not warranted for a 
chronic respiratory disability, to include bronchitis.

III.  Entitlement to an effective date earlier than March 31, 
1998, for a 10 percent rating for generalized dermatitis and 
folliculitis.

The veteran filed a claim on March 31, 1999, seeking an 
increased rating for his generalized dermatitis and 
folliculitis, which was rated as 0 percent disabling at that 
time.  By rating decision dated in March 2003, the RO granted 
the veteran's claim for an increase to 10 percent effective 
June 11, 2001.  The veteran appealed, seeking an earlier 
effective date.  By rating decision dated in October 2003, 
the RO granted the veteran's claim and assigned an effective 
date of March 31, 1998, for the award of a 10 percent rating 
for generalized dermatitis and folliculitis.  The veteran has 
continued to appeal, seeking an earlier date. 

With regard to claims for increase, VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(2004), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
and (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  

The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within 1 year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than 1 year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  

With regard to the regulatory history of 38 C.F.R. 
§ 3.400(o)(2), the GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disablement could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  

The GC concluded that, where a veteran submitted a claim 
alleging an increase in disability within 1 year prior to the 
VA's receipt of the claim and medical evidence subsequently 
substantiated the increase in disability, the effective date 
of the award of increased disability compensation was the 
date as of which it was ascertainable, based on all the 
evidence of record, that the increase occurred.  See 
VAOPGCPREC 12-98 (September 23, 1998).

The veteran was initially granted service connection for 
dermatitis by rating decision dated in April 1972.  In  
November 1981 the RO denied the veteran's claim for an 
increased rating.  That rating was not appealed and is final.  
The veteran next filed a claim seeking an increased rating on 
March 31, 1999.  The veteran did not file any other claim 
seeking an increased rating for his dermatitis and 
folliculitis between 1981 and March 31, 1999.

The veteran filed his current claim seeking an increased 
evaluation on March 31, 1999.  The effective date for an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).  Therefore, the earliest possible effective date for 
an increased rating, based on a claim date of March 31, 1999 
is March 31, 1998.  There is no basis in the law or 
regulations for an effective date earlier than March 31, 
1998, which is one year prior to the date the veteran filed 
his claim.





ORDER

Entitlement to service connection for a chronic disability 
manifested by chest pain is denied.

Entitlement to service connection for a chronic respiratory 
disability, to include bronchitis, is denied.

Entitlement to an effective date earlier than March 31, 1998, 
for the grant of a 10 percent evaluation for generalized 
dermatitis and folliculitis, is denied.


REMAND

A significant change in the law occurred when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The record indicates that the veteran has received treatment 
at the VA Medical Center (VAMC) in Wichita, Kansas.  The RO 
should obtain records from the VAMC Wichita dated from June 
2003 to the present.  The duty to assist particularly applies 
to relevant evidence known to be in the possession of the 
Federal Government, such as VA records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 
(1994).

The schedular criteria by which the veteran's dermatitis and 
folliculitis can be rated have changed, effective August 30, 
2002, during the pendency of the veteran's appeal.  See, 67 
FR 49,596 (July 31, 2002).  In keeping with VA practice and 
appropriate precedent, the rating agency should apply the 
version of the regulation that is most favorable to the 
veteran, since the regulations changed during the pendency of 
his appeal.  See, VAOPGCPREC 7-03 (2003).  Therefore, 
adjudication of the claim for an increased rating for 
generalized dermatitis and folliculitis must include 
consideration of the old and both sets of new criteria.  It 
is noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  

The Board finds that an additional examination for the 
veteran's skin disability is required.  The record is not 
clear as to the extent of the veteran's disability due to 
dermatitis and folliculitis.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Because additional evidence is required, and because a new 
examination is warranted, a remand in this case is required 
for compliance with the duty to assist provisions contained 
in the VCAA.  Accordingly, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington D.C. 
for the following action:

1.  Contact the veteran and request that 
he submit to VA copies of all evidence 
relevant to his claim for an increased 
rating claim for generalized dermatitis 
and folliculitis that he has in his 
possession. 

2.  The RO should obtain all relevant 
treatment records for the veteran from 
the VAMC in Wichita, dated from June 2003 
to the present.  If no records are 
available, the RO should obtain 
confirmation of that fact.

3.  The RO should schedule the veteran for 
a dermatology examination to determine the 
nature and extent of his disability due to 
generalized dermatitis and folliculitis.  

?	The examiner should specifically 
address all the manifestations of 
this disability, including whether 
there is constant exudation or 
itching, extensive lesions, marked 
disfigurement.  
?	The examiner is also requested to 
note whether there is ulceration or 
extensive exfoliation or crusting or 
any systemic or nervous 
manifestations.  
?	In addition the examiner should note 
the percent of the veterans body that 
is affected as well as the percent of 
exposed areas and whether or not the 
veteran has been treated with 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.  
?	If the veteran has been treated with 
corticosteroids or other 
immunosuppressive drugs, the examiner 
should not how often and for what 
length of time.  
?	A complete rationale for any opinion 
offered should be included.  

4.  The RO should then readjudicate the 
veteran's claim for a rating in excess of 
10 perent for generalized dermatitis and 
folliculitis, including reviewing all 
newly obtained evidence.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


